

Contract No. 840/20553876/11806-32
06 October 2006


   
The Seller:
FSUE “SSC- RESEARCH INSTITUTE OF ATOMIC REACTORS”
Dimitrovgrad-10, Ulyanovsk region,
433510 Russia,
Phone (84235) 6 58 55,
Fax (84235) 6 56 58, (84235) 6 56 72
The Buyer:
The Company, “IsoRay Medical Inc.”
350 Hills Street, Suite 106
Richland, WA 99354-5411 USA

Hereinafter referred as the Parties of the Contract.
1. Subject of the Contract
The Seller shall sell and the Buyer shall buy Cs-131 radionuclide preparation
(hereinafter referred as the Goods) in accordance with the Specifications stated
below:
   
Denomination of the Goods and Specifications
Total activity, not
more than, Ci
Price, USD/Ci
Total, USD
Cs-131*, a soluble salt of Cesium. There are no requirements for the
determination of the specific chemical composition of the Cesium salt. Dried
product with solids content of 1 mL per shipment. Radiochemical purity of the
Goods: required activity ratios per calibration date:
Cs-131 not less than 99.99%
[**].
Sum of all other gamma emitters not more than 1x10-4.
Calibration date: five days from the date of the Goods flight from departure
airport./
[**]
[**]
6 300 000.00
Non-returnable type A transport packing set./
350 pcs.
100.00 USD/pc.
35 000.00

Total
 
USD 6 335 000.00
   
(six millions three hundred thirty five thousand only)
 
* This preparation is the product of experimental research and fabricated being
based on FSUE “SSC RIAR” research activities.
2. Delivery terms
2.1 The Goods under the Contract shall be delivered as lots from January 2007
till December 2013 in the Seller’s non-returnable type A transport packing sets
by flight on FCA Samara Airport or Moscow Airport, Russia (INCOTERMS 2000).
Every lot of the Goods shall be delivered according to the Buyer’s separate
written order sent to the Seller not later than forty five days before the
planned date of the ordered preparation delivery. The order shall contain the
information as follows:

 


[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 

--------------------------------------------------------------------------------

 
 

 
-     Contract No.;
-     Maximum activity of the ordered preparation;
-     name and address of the Consignee;
-     delivery time.
 
2.2 The Goods shall be placed into the polymeric or glass ampoules, which are
consumer packages of non-returnable type A transport packing sets.
 
2.3 The Goods delivery date shall mean the date of AirWay Bill.
2.4 The title as well as all risks, which the Goods may be subjected to, shall
be transferred from the Seller to the Buyer from the Goods delivery date.
2.5 The Seller reserves all the intellectual property rights for the Goods. The
Parties agreed that this Contract does not assign the transfer of the
intellectual property or any rights for the Seller’s intellectual property.
 
2.6 The Goods deliveries under the present Contract will be implemented to the
USA.
3. Price of the Contract
Total price of the Contract is USD 6 335 000.00 (six millions three hundred
thirty five thousand only) and shall be construed as the price on FCA Samara
Airport or Moscow Airport, Russia (INCOTERMS 2000).
4. Payment
4.1 It is desirable that the payment for the delivered Goods shall be
implemented by the Buyer within 30 (thirty) calendar days, but not later than
120 (one hundred and twenty) calendar days from the Goods delivery date.
4.2 The payment for the Goods shall be effected in USD by bank transfer into
account of the Seller No. [**] in SBERBANK (Povolzhsky Head Office) Samara,
Russian Federation Dimitrovgradskoye Branch No. 4272, Build. 6, Gagarin street,
Dimitrovgrad, SWIFT code [**].
4.3 The Buyer’s Bank essentials:
Columbia River Bank
Kennewick, WA, USA
Account # [**]
Routing # [**]
4.4 Date of payment for the Goods shall mean date of the initiation of the
electronic funds transfer from the Buyer’s account. The Buyer shall fax to the
Seller’s address an informative letter confirming payment making for the Goods
and confirmation by the bank that transfer has been initiated. The informative
letter shall contain numbers of corresponding invoice and Contract.
4.5 All expenses and commissions of the Buyer’s Bank under the Contract shall be
paid by the Buyer, all expenses and commissions of other Banks shall be paid by
the Seller.
4.6 In case of delay in payment the Buyer shall pay the penalty amounted to 0.1%
(one tenth of percent) for each delayed day after 120 days gone from the Goods
delivery date. Maximal total sum of penalties shall be 10% (ten percents) of the
Goods delivered value.
In addition, in case of delay in payment after 120 days gone, the Buyer shall
pay the penalty amounted to the sum equivalent to total of all penalties for
violation of foreign-economic activity rules imposed on the Seller by Russian
authorities under Russian laws.
Provisions of this Clause shall remain in effect at the Contract expiration till
the penalty payment obligations are met.


[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 
 

--------------------------------------------------------------------------------

 
 

 
5. Quantity of Goods and Quality
5.1 The quantity of delivered Goods and commodities shall be attested either by
the Shipping specifications or the Commercial Invoice drawn up by the Seller and
delivered along with the Goods.
5.2 The Goods provided by the Seller to the Buyer should meet the requirements
of the Specifications and shall be confirmed by a Quality Certificate for
radioactive preparation issued by the Seller where it is certified that the
Goods delivered meets the specifications and this Certificate shall be delivered
with the Goods.
6. Packing and Labeling
6.1 Packing and labeling of the Goods shall be effected in accordance with the
International Regulations for the safe transport of radioactive materials (IAEA,
TS-R-1, 2005) and provided the Goods safety when transporting.
 
6.2 The Goods shall be loaded into the Seller’s special non-returnable type A
transport packing sets.
7. Shipment
7.1 The Seller shall inform the Buyer about the Goods readiness for shipment not
later than 2 days before the shipment beginning.
7.2 Within one working day after the shipment is forwarded to the air carrier
the Seller shall notify the Buyer by fax/cable/e-mail of the following data:
- date of the shipment;
- Contract No;
- denomination of Goods and commodities;
- quantity of Goods;
- quantity of packages;
- flight and AirWay Bill No.
7.3 In addition to the above, the Seller shall also notify the Buyer by sending
a copy of the Shipping Specifications, the Commercial Invoice, the Shipper’s
Declaration for Dangerous Goods (DGD), the Notification for Shipments of
Radioactive Materials (DGN) and the Quality Certificate as provided with the
shipment for use by the Buyer in customs clearance.
8. Claims
8.1 The Goods shall be considered as delivered by the Seller and accepted by the
Buyer as consistent with the Buyer’s rights onwards, provided that the following
condition are fulfilled:
- in respect of quantity of Goods as defined in the Contract and in the product
specifications as provided to the Buyer and as stated by the Seller on the
Certificate and Shipping Specifications;
 
- in respect of quality of the Goods as defined in the Certificate provided by
the Seller.
8.2 In case of nonconformity of the Goods quantity or quality to the documents
mentioned above and any other nonconformity, e.g. damage or loss when
transporting etc., the Buyer shall inform the Seller about it within ten days
after the date of delivery.
8.3 Claims in respect of the Goods Quality and Quantity shall be accompanied
with the Statement drawn up at the place of destination with the participation
of the Seller’s representative or with the Statement of an official control
organization or non-interested competent Authority of the Buyer’s country.
8.4 The Seller is liable for alteration in quality or quantity of the Goods
after the risks pass to the Buyer only in case if they occurred through the
fault of the Seller.
The liability of the Seller is restricted by the claimed lot of the Goods.
9. Force-Majeure




[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 
 

--------------------------------------------------------------------------------

 
 

 
9.1 Neither party shall bear responsibility for the complete or partial
non-performance of any of its obligations, if the non-performance results from
such circumstances as flood, fire, earthquake and other acts of God as well as
war, military operations, blockade, acts or actions of state authorities or any
other circumstances beyond the Parties’ control that have arisen after the
conclusion of the Contract.
9.2 The Party for which the performance of obligation become impossible shall
immediately notify in written form the other Party of the beginning, expected
time of duration and cessation of above circumstances. Certificate of a Chamber
of Commerce (Commerce and Industry) or other competent authority or organization
of the respective country shall be a sufficient proof of commencement and
cessation of the above circumstances.
10. Arbitration
All disputes or differences which arise out of or in connection with the
Contract shall be settled by means of negotiations between the Parties. If the
Parties can not settle any such dispute or differences within 21 days from
beginning negotiations, then such dispute or difference shall be subjected to
settlement, jurisdiction of ordinary courts being excluded, by arbitration
conducted in accordance with the International Commercial Arbitration Court at
the Chamber of Commerce and Industry of Russian Federation in Moscow in
compliance with the rules and procedure of the said Court. This Contract will be
governed by and construed in accordance with the Laws of Russia.
The award of the Court is final and binding upon both Parties.
11. Miscellaneous Provisions.
11.1 This Contract shall commence on the date of its signing by the authorized
representatives of the Parties and shall remain in effect until May 01, 2014.
During the time of validity of this Contract, two months before the end of a
current calendar year the Parties shall sign an appropriate addendum to the
Contract, where main terms and conditions of the Contract will be mutually
reconsidered and stated for next calendar year of its validity.
11.2 Neither of the Parties is entitled to transfer its rights and obligations
under the Contract to any third Party.
11.3 Any alterations and/or appendixes to the Contract are valid only if they
are made out in written form and signed by the duly authorized representatives
of the Parties.
11.4 The Contract shall be considered legally binding if provided by a facsimile
transmission.
11.5 After signing the Contract all preceding negotiations and correspondence
connected with it are out of force.
11.6 Dimitrovgrad is considered to be the place of signing the Contract.
11.7 This Contract has been signed in two copies, one original for each Party
concerned in Russian and English, both texts being authentic and having the
equal force.

12. Legal addresses of the Parties
The Seller (The Consignor):
FSUE “SSC - RESEARCH INSTITUTE OF ATOMIC REACTORS”
Dimitrovgrad-10, Ulyanovsk region, 433510 Russia,
Phone (84235) 6 58 55
Fax (84235) 6 56 58, (84235) 6 56 72
The Buyer:
The Company “IsoRay Medical Inc.”
350 Hills Street, Suite 106
Richland, WA 99354-5411 USA
 
The Consignee:
will be agreed additionally for every delivery of the Goods.
THE SELLER
 
Director General
RIAR
 
/s/ A. Bykov
THE BUYER
 
CEO & Chairman
IsoRay Medical Inc.
 
/s/ Roger E. Girard



 
 

--------------------------------------------------------------------------------

 